DETAILED ACTION
Status of Application
Receipt of the preliminary amendments to the specification and claims as well as applicant arguments/remarks, filed on 07/06/2021, is acknowledged.  Amendments to the specification have been entered.  
Claims 53-76 are pending in this action.  Claims 1-52 have been cancelled.  Claims 53-76 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Application 16/586,372, filed September 27, 2019 and now issued as US 11,020,377, which is a divisional of U.S. Application 16/403,176, filed May 3, 2019 and now issued as US 10,849,884, which a divisional of U.S. Application 14/846,505, filed September 4, 2015 and now issued as US 10,335,390, which claims benefit of provisional U.S. Application No. 62/046,731, filed September 5, 2014, and benefit of provisional U.S. Application No. 62/101,636, filed January 9, 2015.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements (16 pages), filed 09/24/2021 and 01/21/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
For the record, the legible copies of cited foreign patent and/or non-literature documents have been submitted in parent applications (see above).  Foreign language references listed in the information disclosure statements, for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.  Further, the copy of JP6637624 and JP6487534 should be resubmitted, because they are unreadable. 
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 53, 57, 65, 70, 73, 76 are objected to because of the following informalities:  
Claim 53 comprises the typographic error “microgranules wherein” that needs to be corrected to “microgranules, wherein”.
Claim 57 comprises the typographic error “wherein the oral pharmaceutical composition integrated” that needs to be corrected to “wherein the oral pharmaceutical composition is integrated” (see claim 67).  
Claim 65 comprises the typographic error “the subject is female” that needs to be corrected to “the subject is a female” (see claim 66).  
The acronyms recited in claims 70, 73 need to be removed, because said acronyms are not used in subsequent claims.   
Claim 70 comprises the typographic error “compound is ethinyl estradiol, norethindrone, or combination thereof” that needs to be corrected to “compound selected from the group consisting of ethinyl estradiol, norethindrone, and a combination thereof” for clarity or as needed.  
Claim 76 comprises the typographic error “A method or reducing risk to acquiring” that needs to be corrected to “A method of reducing risk to acquiring” or clarified.
Appropriate correction is required.  

Specification
The lengthy specification, filed 07/06/2021 (77 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.  The specification is objected to because of the following informalities:
Specification teaches the use of “ethyl acrylate methylacrylate copolymer sold under the trademark Eudragit NE30D” (e.g., Para. 0002, 0015-0017, 0101) that is unclear.  To this point, it is noted that the product Eudragit NE30D is the aqueous dispersion of ethyl acrylate and methyl methacrylate copolymer (CAS number 9010-88-2; see www.pharmaexcipients.com/product/eudragit-ne-30-d).  Therefore, it is unclear what copolymer should be used in the instant invention.  Clarification is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54, 56, 60-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 recites the numerical limitation “particle diameter in the range of 400-841 micron” without identification of a specific method/instrument for particle diameter measurements to be used.  To this point, it is noted that where a claimed value varies with its method of measurement and several alternative methods of measurement are available (see Wikipedia), the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, the particle diameter values recited by claim 54 are incomplete insofar as said claim does not specify the frame of reference used to measure it.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Similar is applied to claim 62.  Clarification is required. 
Claim 60 (dependent on claims 53 and 60) recites the limitation “the single dose unit is in a pouch or sachet” that is unclear.  In the present case, it is noted that claims 53 and 60 disclose “oral composition in a form of a single dose unit”.  Therefore, it is unclear if “oral single dose unit is in a pouch or sachet” to be used OR to be delivered to a customer.  This limitation was interpreted as best understood as “the single dose unit is packaged in a pouch or sachet”.  Further, it is noted that the term “sachet” is understood as a small perfumed bag used to scent clothes.  Therefore, it is unclear why one would place an oral dose unit suitable for administering to a human in a perfumed bad.  Clarification is required.  
Claims 56 and/or 64 recites the limitation “ethyl acrylate methylacrylate copolymer”.  As stated above, the instant specification defines said copolymer as Eudragit NE30D product that is ethyl acrylate and methyl methacrylate copolymer (CAS number 9010-88-2).  Therefore, clarification of said constituent is required. 
Claim 61 (method claim) provides for the “administering of an oral composition”, but said claim does not set forth any steps involved in the claimed method/process.  Thus, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Similar is applied to claims 70 (i.e., co-administering), claims 72, 75-76 (i.e., administering).  Clarification is required.
Claims 63, 65-71, 73-74 are rejected as being dependent on rejected independent claims 61 and 72 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 53-76 are rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al., US 5,549,911 (cited in IDS; hereinafter referred to as Leduc), in view of Hernandez-Ramirez et al., US 2005/0165077 (cited in IDS; hereinafter referred to as Hernandez-Ramirez), and further in view of Santus et al., US 6,214,386 (cited in IDS; hereinafter referred to as Santus), Reid, US 2014/0271923 (cited in IDS); and Menard, Antibacterial treatment of bacterial vaginosis: current and emerging therapies.  Journal of Women’s Health, 2011, 3:295-305 (cited in IDS).
Leduc teaches pharmaceutical compositions that are effective for the treatment of parasitoses and infections in patients of both sexes, aged 15-75 years (Title; Abstract; Col. 6, Lns. 54-56), and wherein said compositions include (i) microgranules comprising 5-nitroimidazole derivatives such as secnidazole and having a size of 400-800 microns, in combination with polyvinylpyrrolidon (i.e., povidone), poly(meth)acrylic esters, methacrylic acid copolymers, talc, and/or other additives (Col. 2, Ln. 49-Col. 3, Ln. 10; Example 5 as applied to claims 53, 54, 56, 61, 72, 75, 76). 
Leduc teaches that said microgranules advantageously consist of a neutral granular carrier (e.g., sugar/sucrose) coated with an active layer consisting of a mixture of active ingredient (e.g., secnidazole), a binding agent, etc. (e.g., polyvinylpyrrolidone/povidon; Col. 2, Ln. 49 – Col. 3, Ln.9 as applied to claims 53, 56).  
Leduc teaches that said compositions can be in form of tablets or capsules in sachets (Col. 4, Lns. 17-21 as applied to claims 59, 60).  
Leduc does not teach the dosage form contains 1-2 g of secnidazole (Claim 55), and also does not teach the use/administering secnidazole comprising compositions with a food substance (claims 57-58, 67-68), or co-administering with ethinyl estradiol, norethindrone, or a combination thereof (Claim 70), and/or administering to a female or pregnant female (claims 65, 66).
Hernandez-Ramirez teaches formulations/compositions to be used for treating bacterial infection caused by Trichomonas Vaginilis and Trichomonas V., Gardnerella Vaginalis, etc. (associated to trichomoniasis and/or bacterial vaginosis) by orally administering to a subject in need thereof, e.g., female, a single dose formulations/compositions comprising an effective amount of 1-2 g of secnidazole (Claims 1-12; Para. 0042-0043; 0048, 0057).  Hernandez-Ramirez teaches that secnidazole is a drug, which is endowed with an anti-parasitical activity and acts again Gardnerella vaginallis (e.g., oral administration of one 2 g dose of secnidazole) associated to Bacterial Vaginosis (Para. 0042-0043).  Hernandez-Ramirez teaches that said formulations/compositions can be prepared in granular form to be included in capsules or tablets (Para. 0051), and may include polyvinylpyrrolidone (i.e., povidone) as a pharmaceutically acceptable vehicles (Example 4; Para. 0050).  Hernandez-Ramirez teaches that said compositions can be administered as a single dose in one and up to two events for providing a resolution of symptoms (Para. 0038; Pharmacological Examples).  Hernandez-Ramirez teaches that secnidazole (as a drug for treatment of bacterial vaginosis) can be used in combination with other drugs/actives (Para. 0001).
Santus teaches pharmaceutical compositions suitable for oral administration and comprising an active agent in a microgranular form (Claim 1; Abstract; Col. 1, Lns. 14-18; Col. 3, Lns. 58-67).  Santus also teaches that said microgranules containing an active agent might have a size up to 500 µm (Claims 9 ad 10 and 33; Col. 4, Lns. 1-40); can be formulated with optional excipients (e.g., polyvinylpyrrolidone derivatives; sugars as sucrose, sorbitol, xylitol, dextrose, mannitol; citric acid, sodium citrate, sodium phosphate, potassium phosphate; flavors, saccharine, aspartame; etc.), and further can be reconstituted with the external phase prior to use (Claims 7 and 8; Col. 7, Lns. 16-33).
Reid teaches compositions/formulations capable of preventing or treating one or a combination of disorders (Abstract), wherein said compositions/formulations increase the availability of active agents/drugs to the body, especially via the oral route (Para. 0007-0009; 0039).  Reid specifically teaches the compositions that may include non-FDA approved drugs, e.g., secnidazole in combination with FDA-approved drugs comprising norgestimate/ethinyl estradiol (here as Ortho Tri-Cyclen Tablets; Claims 1, 2, 15, 18 and 20-21; Para. 0182; 0335 and 0336).  Reid teaches that said compositions/formulations can be prepared as oral dosage forms comprising granules (Para.0251; Examples 3 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use secnidazole doses and/or a microgranule approach as taught by Hernandez-Ramirez, Santus, and Reid preparing compositions taught by Leduc .  One would do so with expectation of beneficial results, because the cited prior art teaches effective dosage for treating bacterial infection associated to trichomoniasis and/or bacterial vaginosis (Hernandez-Ramirez), and also teaches microgranule compositions/formulations that allow controlling release of active compounds; allow adjusting taste of compositions/formulations; can be applied to antibacterial agents for using them in combined therapy (Santus, Reid).  To this point, it is noted that Reid teaches that compositions including multiple drugs/actives targeting various conditions are effective and demonstrate reduced side-effects as compared to combinations involving a combination of drugs used to treat the same group of diseases, disorders and conditions (Para. 0033).  It also would be obvious to use oral formulations/compositions taught by cited prior art for treating trichomoniaisis and/or bacterial vaginosis in a pregnant female (claim 66), because Menard teaches that bacterial infection/vaginosis can provoke adverse pregnancy outcomes including premature rupture of membranes, premature labor and delivery, intra-amniotic infection, and low-birth-weight infants (Abstract; Page. 296, left).  
With regard to the relating concentration as instantly claimed (claim 53), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding the intended use of claimed compositions (claims 57-58, 60, 67-68), it is noted that a recitation of the intended use of the claimed invention (here as compositions/formulations) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The burden is shifted to applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 53-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 10,335,390; (2)  U.S. Patent No. 10,682,338; (3) U.S. Patent No. 11,000,507; (4) U.S. Patent No. 11,000,508; (5) U.S. Patent No. 10,849,884; (6) U.S. Patent No. 10,857,133; (7) U.S. Patent No. 11,020,377; (8) U.S. Patent No. 11,324,721.  
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patents also claim:  Compositions and methods for treating a sexually transmitted infection (i.e., bacterial vaginosis, trichomoniasis, chlamydia, gonorrhea, trichomoniasis, herpes simplex virus type 2) in a subject in need thereof by administering to the subject an effective amount of secnidazole as a sole drug in a microgranule formulation, wherein said formulation comprises (i) microgranules comprising sugar core, an outer layer comprising secnidazole; (ii) additional constituents such as povidone, polyethylene glycol, talc, etc.; and wherein (iii) said microgranules have a diameter of more than 400 µm; and wherein (iv) said formulations can be co-administered with additional actives/compounds selected from ethinyl estradiol, norethindrone, or a combination thereof, and (v) does not affect a contraceptive efficacy of said actives/compounds.

Claims 53-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 17/314,833; (2) ) copending Application No. 17/028,838.
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending applications since the referenced copending applications and the instant application are claiming common subject matter, as follows:  Compositions and methods for treating a sexually transmitted infection (i.e., bacterial vaginosis, trichomoniasis, chlamydia, gonorrhea, trichomoniasis, herpes simplex virus type 2, HIV) in a subject in need thereof by administering to the subject an effective amount of secnidazole as a sole drug in a microgranule formulation/composition, wherein said formulation/composition comprises (i) microgranules comprising sugar core, an outer layer comprising secnidazole; (ii) additional constituents such as povidone, polyethylene glycol, talc, etc.; and wherein (iii) said microgranules have a diameter of more than 400 µm; and wherein said formulation/composition (iv) can be co-administered with additional actives/compounds selected from ethinyl estradiol, norethindrone, or a combination thereof, and/or (v) be integrated into a food substance. 
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615